UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 9, 2013 (Date of earliest event reported) CLEANTECH BIOFUELS, INC. (Exact name of registrant as specified in its charter) Delaware 333-145939 33-0754902 (State of or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 7386 Pershing Ave, University City, Missouri 63130 (Address of principal executive offices) (314)862-8670 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item1.01. Entry into a Material Definitive Agreement. CleanTech Biofuels, Inc. (the “Company”) issued a promissory note on September 1, 2010 to CMS Acquisition, LLC (“CMS”) in the amount of $100,000 (the “Note”) that was due to mature on February 28, 2011. The Company and CMS have entered into various amendments extending the due date while: (i) paying $25,000 on the Note and all accrued interest to date as of February 11, 2011, (ii) increasing the interest rate on the outstanding balance of the Note to 10% as of May 16, 2011 and (iii) re-dating the warrant to November 7, 2011. On January 9, 2013, the Company and CMS entered into Amendment No. 8 extending the due date to April 30, 2013. A copy of Amendment No. 8 is attached as Exhibit10.31 and is incorporated herein by reference. The foregoing description of Amendment No. 8 is qualified in its entirety by reference to the full text of such agreement. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Amendment No. 8 dated January 9, 2013 to a Promissory note issued in favor of CMS Acquisition, LLC dated September 1, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLEANTECH BIOFUELS, INC. Date: January 10, 2013 By: /s/Edward P. Hennessey Name: Edward P. Hennessey Title: Chief Executive Officer and President 3
